DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/14/2022 has been entered. Claims 1-29 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action. However, as discussed in the examiner interview held on 10/05/2022, examiner could not guarantee that the generalized proposed claim amendments regarding pulsing during a blanking period suggested during the interview would overcome the previous rejection, as no formal proposed language was submitted. Upon examination of the newly submitted claim set, the amendments to the claims were determined to be insufficient to overcome the previous rejection, as will be discussed in the response to arguments below.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-29 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor when active pixels of the pixel array are not being read” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. During the examiner interview on 10/05/2022, examiner acknowledges and recalls discussing the applicant’s intent to claim their invention’s method of causing their laser source to actively pulse during the blanking period of a sensor, which is a method best suited for the functionality of a CMOS sensor. Applicant noted that Piao, the reference used to reject a similar limitation in claim 22 of the previous claim set, only taught to pulse a laser in synchronization with the frame rate of a CCD sensor. Further, in Applicant’s remarks and arguments submitted on 10/14/2022, Applicant argued that Piao does not teach actively pulsing laser illumination during the blanking period of a sensor. Examiner agrees that Piao does not teach actively pulsing during the blanking period of a sensor. However, the language used in the limitation in question only requires that during the blanking period of an image sensor when (a non-specific set of) active pixels of the pixel array are not being read, a controller synchronizes timing of the pulses of electromagnetic radiation, rather than actively causing pulses of electromagnetic radiation to occur during the blanking period. Piao paragraph 66 cites, “The LD will be gated to operate at a sub-millisecond pulsed mode and synchronized with gated CCD acquisition, an approach that has been successfully applied in the past to intraoperative imaging of surface fluorescence for use under normal operating room lighting.” In a broad sense, it can be interpreted that if a pulsed laser is constantly operating in a manner to synchronize pulses with a sensor acquisition, then it is therefore constantly synchronizing the timing of its pulses. This includes the time during the blanking period of the sensor when at least some of the active pixel rows of a CCD sensor are not currently being read, as the controller is purposefully not pulsing during the blanking period in an effort to synchronize pulses. Therefore, Piao teaches a “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor when active pixels of the pixel array are not being read.” Examiner acknowledges applicant’s intention in their submitted claim amendments, and notes that if the claims were to be amended to specify an active pulsing during the blanking period, that those amendments would overcome the current rejection. However, as currently claimed, Piao teaches the above claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 11-15, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao).
Regarding claim 1, Nagae teaches A system (see Nagae paragraph 2 regarding medical light source apparatus) comprising: 
wherein the emitter comprises a first emitter for emitting pulses of a first wavelength of electromagnetic radiation and a second emitter for emitting pulses of a second wavelength of electromagnetic radiation (see Nagae figures 2, 3, and 6 and paragraphs 62, 162-179 regarding sets of RGB laser light sources where a first and second emitter emits lasers, albeit not explicitly in pulses- in further combination with Piao detailed immediately below, the laser may be emitted in pulses as taught by Piao); 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (see Nagae figure 1 and paragraphs 66, 317, and 344 regarding image pickup devices that utilize pixels to sense reflected electromagnetic radiation from a surface); and 
a controller in electronic communication with the emitter and the image sensor (see Nagae paragraphs 270 and 271 regarding surgery room control system that would be in communication with the endoscope that includes the emitter and image sensor); 
electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (see Nagae paragraph 77 regarding IR laser light source, one of two IR laser sources among many laser light sources also including color light sources, that emits in the band of 790 to 820 nm, which one of ordinary skill in the art would understand, by the standards of common language, satisfies the claim phrasing as being sufficiently from "about" 795 to 815 nm, with the same center wavelength of 805 nm).
However, Nagae does not explicitly teach pulsed lasers as needed for the limitations of claim 1. 
Piao, in a similar field of endeavor, teaches an emitter for emitting pulses of electromagnetic radiation (see Piao paragraphs 2, 28, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging- in combination with Nagae, the laser light sources of Nagae may be emitted as pulses of radiation), 
wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor when active pixels of the pixel array are not being read (see Piao paragraphs 2, 28, 45, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging where pulse is synchronized in order for gated camera to generate exposure frames over time during a readout period of the camera pixel array, where the cycle of read out vs blanking of the pixels [obvious functionality of pixels] is synchronized with the laser),
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: 
electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm- in combination with Nagae with teaches multiple IR laser sources, one of them with 805 center frequency, the second laser source may be at 785nm, and all light sources operated as pulsed light sources); or 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Nagae to include the teaching of Piao by incorporating the laser pulses of Piao into the lasers of Nagae so that the RGB and IR lasers of Nagae are pulsed. One of ordinary skill would recognize that Nagae and Piao operate in the exact same field of endeavor of medical imaging and the teachings regarding lasers and pulsed lasers may be applied to one another as matters of viable advantageous choices within the art. Piao paragraph 66 even cites, “The LD will be gated to operate at a sub-millisecond pulsed mode and synchronized with gated CCD acquisition, an approach that has been successfully applied in the past to intraoperative imaging of surface fluorescence for use under normal operating room lighting,” indicating that the pulsed laser approach is an ideal method for the art in question.
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 2, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein: 
the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers (see Nagae figures 2, 3, and 6 and paragraphs 62, 162-179 regarding sets of RGB laser light sources where a first emitter emits laser onto first dichroic mirror to be reflected to eventually reach optical fibers- in combination with Piao, the laser may be emitted in pulses); 
the second emitter emits the pulses of the second wavelength of electromagnetic radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, and 162-179 regarding sets of RGB laser light sources where a second emitter emits laser onto second dichroic mirror to be reflected to eventually reach optical fibers while passing through the first dichroic mirror- in combination with Piao, the laser may be emitted in pulses).
Regarding claim 4, the combination of Nagae and Piao teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein: 
the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter (see Nagae figures 2, 3, and 6 and paragraphs 62, 162-179 regarding sets of RGB laser light sources where a first emitter emits laser onto first dichroic mirror to be reflected perpendicularly to eventually reach optical fibers- in combination with Piao, the laser may be emitted in pulses); and 
the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, and 162-179 regarding sets of RGB laser light sources where a second emitter emits laser onto second dichroic mirror to be reflected perpendicularly to eventually reach optical fibers while passing through the first dichroic mirror- in combination with Piao, the laser may be emitted in pulses).
Regarding claim 11, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches further comprising a third emitter for emitting pulses of a third wavelength of electromagnetic radiation and a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, 77 and 162-179 regarding sets of RGB laser light sources and IR laser light source that emits in the band of 790 to 820 nm, which one of ordinary skill in the art would understand, by the standards of common language, satisfies the claim phrasing as being sufficiently from "about" 795 to 815 nm, with the same center wavelength of 805 nm, that comprise third and fourth emitters- in combination with Piao, the lasers may be emitted in pulses), and 
wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light; the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light; the third wavelength of electromagnetic radiation emitted by the third emitter is a green light; and the fourth wavelength of electromagnetic radiation emitted by the fourth emitter is a fluorescence excitation wavelength comprising one or more of the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, 77 and 162-179 regarding sets of RGB laser light sources and IR laser light source that emits in the band of 790 to 820 nm, which one of ordinary skill in the art would understand, by the standards of common language, satisfies the claim phrasing as being sufficiently from "about" 795 to 815 nm, with the same center wavelength of 805 nm, that comprise first through fourth emitters of first through fourth wavelengths that may be arbitrarily considered, respectively in order, red, blue, green, and infrared- in combination with Piao, the lasers may be emitted in pulses); 
wherein the fourth emitter for emitting the fluorescence excitation wavelength comprises one or more independent lasers for emitting different fluorescence excitation wavelengths of electromagnetic radiation (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence).
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 12, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the first emitter is a first laser bundle comprising a plurality of lasers for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter is a second laser bundle comprising a plurality of lasers for emitting the pulses of the second wavelength of electromagnetic radiation (see Nagae figures 2, 3, and 6 and paragraphs 62, 162-179 regarding sets of RGB laser light sources that may be interpreted as R, G, and B laser bundles).  
Regarding claim 13, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter (see Piao paragraphs 2, 28, 45, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging where pulse is synchronized in order for gated camera to generate exposure frames over time during a readout period of the camera pixel array).  
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 14, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when the active pixels in the pixel array are read (see Piao paragraphs 2, 28, 45, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging where pulse is synchronized in order for gated camera to generate exposure frames over time during a readout period of the camera pixel array).  
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 15, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence).  
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 17, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (see Nagae figures 2, 3, and 6 and paragraphs 62, 162-179 regarding sets of RGB laser light sources that may be interpreted as R, G, and B laser bundles, where in combination with Piao, these lasers may be pulsed lasers that operate simultaneously and synchronously so that at a point in time, multiple wavelengths of electromagnetic radiation are emitted by multiple emitters, each as single pulses at that instantaneous time).  
Regarding claim 18, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence), and 
wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence and paragraph 62 regarding subject tissue analysis based on fluorescence).
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 19, the combination of Nagae and Piao teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the fluorescence excitation emission comprises each of: 
the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence); and 
the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (see Nagae paragraph 77 regarding IR laser light source, one of two IR laser sources among many laser light sources also including color light sources, that emits in the band of 790 to 820 nm, which one of ordinary skill in the art would understand, by the standards of common language, satisfies the claim phrasing as being sufficiently from "about" 795 to 815 nm, with the same center wavelength of 805 nm- as this is one of two laser light sources, it would be obvious to combine Nagae and Piao to have both the radiation at 785nm, and 805nm center frequency).
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 20, the combination of Nagae and Piao teaches all aforementioned limitations of claim 19, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, 77 and 162-179 regarding sets of RGB laser light sources and IR laser light source and paragraphs 101 and 138 regarding superimposed visible and fluorescent images taken from surface illuminated from those light sources- the fluorescent image comprises data regarding a critical tissue structure, therefore broadly, it comprises information regarding the location of the critical tissue structure.).
Regarding claim 21, the combination of Nagae and Piao teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (see Nagae paragraph 98 regarding blood vessel).  
Regarding claim 22, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the blanking period corresponds to a time between a readout of a last row of the active pixels in the pixel array and a beginning of a next subsequent readout of the active pixels in the pixel array (see Piao paragraphs 2, 28, 45, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging where pulse is synchronized in order for gated camera to generate exposure frames over time during a readout period of the camera pixel array, where the cycle of read out vs blanking of the pixels [obvious functionality of pixels] is synchronized with the laser).  
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 23, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, 77 and 162-179 regarding sets of RGB laser light sources and IR laser light source and paragraphs 101 and 138 regarding superimposed visible and fluorescent images- each individual image is, broadly an exposure frame at different instances of electromagnetic radiation exposure detection, where the light was sensed by obvious pixels of an image sensor, and they are combined into an image frame).
Regarding claim 24, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation (see Piao paragraphs 2, 28, 45, and 66 regarding medical imaging system utilizing gated pulses of laser emission for fluorescence imaging where pulse is synchronized in order for gated camera to generate exposure frames over time during a readout period of the camera pixel array, where the cycle of read out vs blanking of the pixels [obvious functionality of pixels] is synchronized with the laser- this creates a data acquisition image stream at a frame rate, obviously video). 
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 25, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse, where the pulses are broadly, repeated patterns of emission, and in combination of Nagae, the structure as a whole emits radiation of varying wavelengths in RGB and IR, each in pulsed patterns).  
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Regarding claim 26, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (see Nagae paragraph 209 regarding infrared cut filter for imaging a visible image- this will cut the range including 770 to 790 nm).  
Regarding claim 27, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (see Nagae paragraph 209 regarding infrared cut filter for imaging a visible image- this will cut the range including 795 to 815 nm).  
Regarding claim 28, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, 77 and 162-179 regarding sets of RGB laser light sources and IR laser excitation light source and paragraphs 101 and 138 regarding superimposed visible and fluorescent images detected from surfaces illuminated by the RGB and IR light), 
wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence).
One would be motivated to combine these teachings in order to provide enhanced techniques of illumination in the field of medical imaging (see Piao paragraph 2). 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao), further in view of Rothberg et al. (US 20190249240) (hereinafter Rothberg).
Regarding claim 3, the combination of Nagae and Piao teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Nagae and Piao does not explicitly teach offset perpendicular angles in optics as needed for the limitations of claim 3. 
Rothberg, in a similar field of endeavor, teaches wherein the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers (see Rothberg figure 1-1A and 1-1B and paragraphs 108-110 and 117 regarding laser beam that travels through a plurality of optics at non-perpendicular angles before hitting a beam steerer that aligns with a bioelectronic chip that is connected to waveguides that may be fibers, hitting the beam steerer at a non-perpendicular angle- in combination with Nagae, one of ordinary skill would find it obvious to arrange the optics of Nagae to have the beam reflected at the point of the dichroic mirrors [which don't immediately hit the optical fibers, but do eventually reflect into the optical fibers in a broad sense] at a non-perpendicular angle. Notably, the sets of dichroic mirrors may still allow the other beams to pass through each other, preserving the invention of Nagae's light sources, while the whole light source assembly may be arranged to reflect non perpendicular to the optical fibers because of the beam steerer of Rothberg. Rothberg is essentially used to teach that non perpendicular angles in optics are known, and render obvious non perpendicular reflection angles from dichroic mirror assemblies ultimately relatively reflecting non perpendicularly to optical fibers).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Rothberg for the optics of Nagae to have the beam reflected at the point of the dichroic mirrors [which don't immediately hit the optical fibers, but do eventually reflect into the optical fibers in a broad sense] at a non-perpendicular angle. Notably, the claim language allows for the sets of dichroic mirrors to be treated as a structure unto itself [as a light source portion] to still allow the other beams to pass through each other, preserving the invention of Nagae's light sources, while the whole light source assembly may be tilted, arranged as a whole to reflect non perpendicularly to the optics leading to the optical fibers because of how the beam steerer of Rothberg corrects non perpendicular entering light. Rothberg is essentially used to teach that non perpendicular angles in optics are known, and render obvious non perpendicular reflection angles from dichroic mirror assemblies ultimately relatively reflecting non perpendicularly to optical fibers. Rothberg is in the same field of endeavor of medical imaging as Nagae and Piao, and therefore, its teachings are analogous and applicable within the art. 
One would be motivated to combine these teachings in order to provide enhanced illumination techniques relevant to optical pulses in analyzing biological specimens (see Rothberg paragraph 2).
Regarding claim 5, the combination of Nagae and Piao teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein: 
the emitter further comprises a third emitter for emitting pulses of a third wavelength of electromagnetic radiation at a third dichroic mirror that reflects the pulses of the third wavelength of electromagnetic radiation to the plurality of optical fibers; the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror; the first dichroic mirror and the second dichroic mirror are transparent to the third wavelength of electromagnetic radiation; the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the third emitter (see Nagae figures 2, 3, and 6 and paragraphs 62, 73, and 162-179 regarding sets of RGB laser light sources where a third emitter emits laser onto third dichroic mirror to be reflected perpendicularly to eventually reach optical fibers while passing through the first and second dichroic mirrors- in combination with Piao, the laser may be emitted in pulses);
However, the combination of Nagae and Piao does not explicitly teach offset perpendicular angles in optics as needed for the limitations of claim 5. 
Rothberg, in a similar field of endeavor, teaches the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers (see Rothberg figure 1-1A and 1-1B and paragraphs 108-110 and 117 regarding laser beam that travels through a plurality of optics at non-perpendicular angles before hitting a beam steerer that aligns with a bioelectronic chip that is connected to waveguides that may be fibers, hitting the beam steerer at a non-perpendicular angle- in combination with Nagae, one of ordinary skill would find it obvious to arrange the optics of Nagae to have the beam reflected at the point of the dichroic mirrors [which don't immediately hit the optical fibers, but do eventually reflect into the optical fibers in a broad sense] at a non-perpendicular angle. Notably, the sets of dichroic mirrors may still allow the other beams to pass through each other, preserving the invention of Nagae's light sources, while the whole light source assembly may be arranged to reflect non perpendicular to the optical fibers because of the beam steerer of Rothberg. Rothberg is essentially used to teach that non perpendicular angles in optics are known, and render obvious non perpendicular reflection angles from dichroic mirror assemblies ultimately relatively reflecting non perpendicularly to optical fibers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Rothberg for the optics of Nagae to have the beam reflected at the point of the dichroic mirrors [which don't immediately hit the optical fibers, but do eventually reflect into the optical fibers in a broad sense] at a non-perpendicular angle. Notably, the claim language allows for the sets of dichroic mirrors to be treated as a structure unto itself [as a light source portion] to still allow the other beams to pass through each other, preserving the invention of Nagae's light sources, while the whole light source assembly may be tilted, arranged as a whole to reflect non perpendicularly to the optics leading to the optical fibers because of how the beam steerer of Rothberg corrects non perpendicular entering light. Rothberg is essentially used to teach that non perpendicular angles in optics are known, and render obvious non perpendicular reflection angles from dichroic mirror assemblies ultimately relatively reflecting non perpendicularly to optical fibers. Rothberg is in the same field of endeavor of medical imaging as Nagae and Piao, and therefore, its teachings are analogous and applicable as within the art. 
One would be motivated to combine these teachings in order to provide enhanced illumination techniques relevant to optical pulses in analyzing biological specimens (see Rothberg paragraph 2).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao), further in view of Dultz et al. (US 20030165297) (hereinafter Dultz).
Regarding claim 6, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches further comprising: 
an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (see Nagae figure 1 and paragraph 62 regarding optical fiber light guide from light source to surface);
However, the combination of Nagae and Piao does not explicitly teach plastic and glass fibers as needed for the limitations of claim 6. 
Dultz, in a similar field of endeavor, teaches wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle (see Dultz paragraph 18 and figures 1a-f regarding optical fiber with transition region between plastic and glass fibers, indicating that these two fiber types may be variously mixed in order to satisfy requirements of optical systems- in combination with Nagae then, the fibers may be arranged such that glass fibers serve as an intervening optical component before plastic fibers).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Dultz by incorporating the plastic and glass fibers at the same time into the fiber arrangement of Nagae. One of ordinary skill would recognize that Dultz’ teachings are analogous and applicable in the field of fiber optic design, and may be applied to the fiber optic design of Nagae.
One would be motivated to combine these teachings in order to provide enhanced techniques relating to fiber optic connections and designs (see Dultz paragraph 6).
Regarding claim 7, the combination of Nagae, Piao, and Dultz teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Nagae, Piao, and Dultz teaches further comprising an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle (see Nagae figure 2 and paragraph 73 regarding rod integrator between light sources and fiber).  
Regarding claim 8, the combination of Nagae, Piao, and Dultz teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Nagae, Piao, and Dultz teaches wherein the intervening optical component comprises one or more of a diffuser or a mixing rode (see Nagae figure 2 and paragraph 73 regarding rod integrator between light sources and fiber).  
Regarding claim 9, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Nagae and Piao does not explicitly teach plastic and glass fibers as needed for the limitations of claim 9. 
Dultz, in a similar field of endeavor, teaches further comprising: 
an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; wherein the intervening optical component comprises a plurality of glass optical fibers (see Dultz paragraph 18 and figures 1a-f regarding optical fiber with transition region between plastic and glass fibers, indicating that these two fiber types may be variously mixed in order to satisfy requirements of optical systems- in combination with Nagae then, the fibers may be arranged such that glass fibers serve as an intervening optical component before plastic fibers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Dultz by incorporating the plastic and glass fibers at the same time into the fiber arrangement of Nagae. One of ordinary skill would recognize that Dultz’ teachings are analogous and applicable in the field of fiber optic design, and may be applied to the fiber optic design of Nagae.
One would be motivated to combine these teachings in order to provide enhanced techniques relating to fiber optic connections and designs (see Dultz paragraph 6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao), further in view of Eisenfrats et al. (US 20200237388) (hereinafter Eisenfrats).
Regarding claim 10, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches further comprising: 
an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (see Nagae figure 1 and paragraph 62 regarding optical fiber light guide from light source to surface);
However, the combination of Nagae and Piao does not explicitly teach a diffuser as needed for the limitations of claim 10. 
Eisenfrats, in a similar field of endeavor, teaches a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees (see Eisenfrats paragraph 42 regarding a diffuser that allows for illumination patterns at a wide range of degrees, rendering obvious the arrangement where the diffuser emits a light cone between either 110-120 degrees or 70-80 degrees).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Eisenfrats by incorporating the diffuser at the end of a fiber used in medical imaging for the specifications of illumination. One of ordinary skill would recognize that Eisenfrats and Nagae and Piao are analogous and applicable to one another in the same field of endeavor of medical imaging.
One would be motivated to combine these teachings in order to provide enhanced techniques relating to illumination sources in medical imaging devices (see Eisenfrats paragraphs 29 and 42).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao), further in view of Ji et al. (US 20090067458) (hereinafter Ji).
Regarding claim 16, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Nagae and Piao does not explicitly teach sub-pulses as needed for the limitations of claim 16. 
Ji, in a similar field of endeavor, teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (see Ji paragraph 4 regarding emission of sub-pulses with sub-duration shorter than pulse duration- in combination with Nagae and Piao, the laser pulses may be emitted as sub-pulses shorter than the original pulse).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Ji by incorporating the teaching of sub-pulses of Ji into the pulsed laser of Nagae and Piao so that the emission of pulses occurs in sub-pulses. One of ordinary skill would recognize that Ji is analogous to the combination of Nagae and Piao in the field of pulsed lasers.
One would be motivated to combine these teachings in order to provide enhanced techniques relating to pulse manipulation of pulsed lasers (see Ji paragraph 2).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (US 20210076921) (hereinafter Nagae) in view of Piao et al. (US 20210022827) (hereinafter Piao), further in view of Blanquart et al. (US 20140160318) (hereinafter Blanquart).
Regarding claim 29, the combination of Nagae and Piao teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nagae and Piao teaches wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (see Piao paragraphs 2, 28, and 66 regarding laser diode pulse emitting at 785nm and application for imaging surface fluorescence).
However, the combination of Nagae and Piao does not explicitly teach YCbCr emission as needed for the limitations of claim 29. 
Blanquart, in a similar field of endeavor, teaches wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data (see Blanquart paragraph 78 regarding red chrominance, blue chrominance, and luminance pulses emitted by endoscope- in combination with Nagae and Piao, which teach color and fluorescence emission and color and fluorescence superimpositions, the emitters of Nagae may be YCbCr emitters and the superimposed image may be fluorescence and YCbCr based), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nagae and Piao to include the teaching of Blanquart by incorporating the YCbCr emissions of Blanquart as the color emissions of Nagae and Piao, and having the system of superimposition operate in the YCbCr color map. One of ordinary skill would recognize that Blanquart operates in the exact same field of endeavor of medical imaging as Nagae and Piao, so that its teachings are analogous and applicable. 
One would be motivated to combine these teachings in order to provide enhanced flexibility in working with additional color schemes in medical imaging techniques (see Blanquart paragraph 78).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483